Bigelow, C. J.
The gist of the defence relied on in avoidance of the plaintiff’s claim was, that the agreement by which the defendant was induced to become a party to the assignment was secret and unknown to other creditors, who also signed the composition deed. It was this very secrecy and concealment which constituted the fraud, because they operated to deceive other creditors by leading them to suppose that the defendant was to release his debt against their common debtor on receiving out of the assets of the debtor an equal share or proportion with them of the sums due on their respective claims. If there was no such deception, there was no fraud. This is the ground on which all the cases proceed in which similar agreements made with creditors to induce them to join in releasing their debtor on receiving a certain share of their debts have been held fraudulent and void. The burden was on the defendant, *52therefore, to prove all the elements which constituted the alleged fraud. The mere proof that an agreement was entered into to pay the plaintiff his whole debt did not necessarily show that it was fraudulent or corrupt, or raise any absolute presumption that it was secret and underhand. Whether it was so or not might be shown either by actual proof that it was unknown to the other creditors, or it might be inferred from the circumstances under which the agreement was entered into.
But, in either case, it was a question of fact, which the court properly submitted to the jury without any instructions that the evidence at the trial raised a presumption that such agreement was secret and therefore fraudulent.

Exceptions overruled.